     Case 3:19-cv-02376-GPC-AHG Document 1 Filed 12/11/19 PageID.1 Page 1 of 9


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10

11                                            Case No. '19CV2376 GPC AHG
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     FELICITA VILLAGE SHOPPING
                                                  325).
18   CENTER LLC, a California limited
     liability company; and DOES 1-10,
19                                             2. VIOLATIONS OF THE UNRUH
     inclusive,
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                                                CIVIL CODE § 51 et seq.
21
                      Defendants.

22

23         Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
24   Defendants FELICITA VILLAGE SHOPPING CENTER LLC, a California limited
25   liability company; and Does 1-10 (“Defendants”) and alleges as follows:
26                                          PARTIES
27         1.      Plaintiff is substantially limited in performing one or more major life
28   activities, including but not limited to: walking, standing, ambulating, sitting; in
                                                1
                                           COMPLAINT
     Case 3:19-cv-02376-GPC-AHG Document 1 Filed 12/11/19 PageID.2 Page 2 of 9


 1   addition to twisting, turning and grasping objects. As a result of these disabilities,
 2   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 3   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 4   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 5   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 6   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 7   Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 8   suffered from a “qualified disability” under the ADA, including those set forth in
 9   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
10           2.    Plaintiff is informed and believes and thereon alleges that Defendant
11   FELICITA VILLAGE SHOPPING CENTER LLC, a California limited liability
12   company, owned the property located at 330 West Felicita Avenue, Escondido,
13   California 92025 (“Property”) on or around February 26, 2019 and October 19,
14   2019.
15           3.    Plaintiff is informed and believes and thereon alleges that FELICITA
16   VILLAGE SHOPPING CENTER LLC, a California limited liability company, owns
17   the Property currently.
18           4.    Plaintiff does not know the true name of Defendants, its business
19   capacity, its ownership connection to the Subject Property serving Las Brazas
20   Mexican Food (“Business”), or its relative responsibilities in causing the access
21   violations herein complained of. Plaintiff is informed and believes that each of the
22   Defendants herein, including Does 1 through 10, inclusive, is responsible in some
23   capacity for the events herein alleged, or is a necessary party for obtaining
24   appropriate relief. Plaintiff will seek leave to amend when the true names,
25   capacities, connections, and responsibilities of the Defendants and Does 1 through
26   10, inclusive, are ascertained.
27                               JURISDICTION AND VENUE
28           5.    This Court has subject matter jurisdiction over this action pursuant
                                                  2
                                             COMPLAINT
     Case 3:19-cv-02376-GPC-AHG Document 1 Filed 12/11/19 PageID.3 Page 3 of 9


 1   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 2          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 3   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 4   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 5   federal ADA claims in that they have the same nucleus of operative facts and
 6   arising out of the same transactions, they form part of the same case or controversy
 7   under Article III of the United States Constitution.
 8          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 9   real property which is the subject of this action is located in this district and because
10   Plaintiff's causes of action arose in this district.
11                                FACTUAL ALLEGATIONS
12          8.     Plaintiff went to the Business on or about February 26, 2019 and
13   October 19, 2019 for the dual purpose of purchasing menu items and to confirm that
14   this public place of accommodation is accessible to persons with disabilities within
15   the meaning federal and state law.
16          9.     The Business is a facility open to the public, a place of public
17   accommodation, and a business establishment.
18          10.    Parking spaces are one of the facilities, privileges, and advantages
19   reserved by Defendants to persons at the property serving the Business.
20          11.    Unfortunately, although parking spaces were one of the facilities
21   reserved for patrons, there were no designated parking spaces available for persons
22   with disabilities that complied with the 2010 Americans with Disabilities Act
23   Accessibility Guidelines (“ADAAG”) on February 26, 2019 and October 19, 2019.
24          12.    At that time, instead of having architectural barrier free facilities for
25   patrons with disabilities, Defendants have: there is no ADASAD compliant
26   accessible or van accessible parking signage in violation of Section 502.6; the
27   accessible parking space access aisle serving the main entrance has a slope of over
28   13.8% where 502.4 prohibit a slope exceeding 2%; access aisles shall be at the same
                                                  3
                                             COMPLAINT
     Case 3:19-cv-02376-GPC-AHG Document 1 Filed 12/11/19 PageID.4 Page 4 of 9


 1   level as the parking spaces they serve and changes in level are not permitted per
 2   Section 502.4 (here, the access aisle at the only accessible parking space is ramped
 3   up to connect the curb to the street level creating slopes and cross slopes exceeding
 4   2%); the curb ramps project into the accessible parking space access aisles in
 5   violation of Section 406.5 which requires that curb ramps and the flared sides of
 6   curb ramps shall be located so that they do not project into vehicular traffic lanes,
 7   parking spaces, or parking access aisles (curb ramps at marked crossings shall be
 8   wholly contained within the markings, excluding any flared sides); and, the sales and
 9   service counter does not provide for accessibility as required by Section 904.4.1 for
10   either a parallel or forward approach.
11           13.   Subject to the reservation of rights to assert further violations of law
12   after a site inspection found infra, Plaintiff asserts there are additional ADA
13   violations which affect him personally.
14           14.   Plaintiff is informed and believes and thereon alleges Defendants had
15   no policy or plan in place to make sure that there was compliant accessible parking
16   reserved for persons with disabilities prior to February 26, 2019 and October 19,
17   2019.
18           15.   Plaintiff is informed and believes and thereon alleges Defendants have
19   no policy or plan in place to make sure that the designated disabled parking for
20   persons with disabilities comport with the ADAAG.
21           16.   Plaintiff personally encountered these barriers. The presence of these
22   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
23   conditions at public place of accommodation and invades legally cognizable
24   interests created under the ADA.
25           17.   The conditions identified supra in paragraph 12 are necessarily related
26   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
27   the major life activities of walking, standing, ambulating, sitting, in addition to
28   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
                                                 4
                                            COMPLAINT
     Case 3:19-cv-02376-GPC-AHG Document 1 Filed 12/11/19 PageID.5 Page 5 of 9


 1   placard; and because the enumerated conditions to the use of the accessible parking,
 2   and relate to the slope and condition of the accessible parking and accessible route to
 3   the accessible entrance.
 4          18.      As an individual with a mobility disability who at times relies upon a
 5   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
 6   accommodations have architectural barriers that impede full accessibility to those
 7   accommodations by individuals with mobility impairments.
 8          19.      Plaintiff is being deterred from patronizing the Business and its
 9   accommodations on particular occasions, but intends to return to the Business for the
10   dual purpose of availing himself of the goods and services offered to the public and
11   to ensure that the Business ceases evading its responsibilities under federal and state
12   law.
13          20.      Upon being informed that the public place of accommodation has
14   become fully and equally accessible, he will return within 45 days as a “tester” for
15   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
16   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
17          21.      As a result of his difficulty experienced because of the inaccessible
18   condition of the facilities of the Business, Plaintiff was denied full and equal access
19   to the Business and Property.
20          22.      The Defendants have failed to maintain in working and useable
21   conditions those features required to provide ready access to persons with
22   disabilities.
23          23.      The violations identified above are easily removed without much
24   difficulty or expense. They are the types of barriers identified by the Department of
25   Justice as presumably readily achievable to remove and, in fact, these barriers are
26   readily achievable to remove. Moreover, there are numerous alternative
27   accommodations that could be made to provide a greater level of access if complete
28   removal were not achievable.
                                                  5
                                             COMPLAINT
     Case 3:19-cv-02376-GPC-AHG Document 1 Filed 12/11/19 PageID.6 Page 6 of 9


 1         24.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 2   alleges, on information and belief, that there are other violations and barriers in the
 3   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 4   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 5   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 6   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 7   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 8   have all barriers that relate to his disability removed regardless of whether he
 9   personally encountered them).
10         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
11   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
12                               FIRST CAUSE OF ACTION
13   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
14     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
15                                        (P.L. 110-325)
16         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
17   above and each and every other paragraph in this Complaint necessary or helpful to
18   state this cause of action as though fully set forth herein.
19         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods, and services of any place
21   of public accommodation are offered on a full and equal basis by anyone who owns,
22   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
23   Discrimination is defined, inter alia, as follows:
24                a.     A failure to make reasonable modifications in policies, practices,
25                       or procedures, when such modifications are necessary to afford
26                       goods, services, facilities, privileges, advantages, or
27                       accommodations to individuals with disabilities, unless the
28                       accommodation would work a fundamental alteration of those
                                                 6
                                            COMPLAINT
     Case 3:19-cv-02376-GPC-AHG Document 1 Filed 12/11/19 PageID.7 Page 7 of 9


 1                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2                b.     A failure to remove architectural barriers where such removal is
 3                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 5                       Appendix "D".
 6                c.     A failure to make alterations in such a manner that, to the
 7                       maximum extent feasible, the altered portions of the facility are
 8                       readily accessible to and usable by individuals with disabilities,
 9                       including individuals who use wheelchairs, or to ensure that, to
10                       the maximum extent feasible, the path of travel to the altered area
11                       and the bathrooms, telephones, and drinking fountains serving
12                       the area, are readily accessible to and usable by individuals with
13                       disabilities. 42 U.S.C. § 12183(a)(2).
14         28.    Any business that provides parking spaces must provide accessible
15   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
16   shall be at the same level as the parking spaces they serve. Changes in level are not
17   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
18   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
19   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
20   designated disabled parking space is a violation of the law and excess slope angle in
21   the access pathway is a violation of the law.
22         29.    A public accommodation must maintain in operable working condition
23   those features of its facilities and equipment that are required to be readily accessible
24   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25         30.    Here, the failure to ensure that accessible facilities were available and
26   ready to be used by Plaintiff is a violation of law.
27         31.    Given its location and options, Plaintiff will continue to desire to
28   patronize the Business but he has been and will continue to be discriminated against
                                                7
                                           COMPLAINT
     Case 3:19-cv-02376-GPC-AHG Document 1 Filed 12/11/19 PageID.8 Page 8 of 9


 1   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 2   the barriers.
 3                               SECOND CAUSE OF ACTION
 4       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 5         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6   above and each and every other paragraph in this Complaint necessary or helpful to
 7   state this cause of action as though fully set forth herein.
 8         33.       California Civil Code § 51 et seq. guarantees equal access for people
 9   with disabilities to the accommodations, advantages, facilities, privileges, and
10   services of all business establishments of any kind whatsoever. Defendants are
11   systematically violating the UCRA, Civil Code § 51 et seq.
12         34.       Because Defendants violate Plaintiff’s rights under the ADA,
13   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
14   52(a).) These violations are ongoing.
15         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
16   actions constitute discrimination against Plaintiff on the basis of a disability, in
17   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
18   previously put on actual or constructive notice that the Business is inaccessible to
19   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
20   inaccessible form, and Defendants have failed to take actions to correct these
21   barriers.
22                                            PRAYER
23   WHEREFORE, Plaintiff prays that this court award damages provide relief as
24   follows:
25         1.        A preliminary and permanent injunction enjoining Defendants from
26   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
27   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
28   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
                                                  8
                                             COMPLAINT
     Case 3:19-cv-02376-GPC-AHG Document 1 Filed 12/11/19 PageID.9 Page 9 of 9


 1   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 2   under the Disabled Persons Act (Cal. C.C. §54) at all.
 3         2.     An award of actual damages and statutory damages of not less than
 4   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 5         3.     An additional award of $4,000.00 as deterrence damages for each
 6   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 7   LEXIS 150740 (USDC Cal, E.D. 2016);
 8         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 9   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
10

11                               DEMAND FOR JURY TRIAL
12         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
13   raised in this Complaint.
14

15   Dated: December 11, 2019                MANNING LAW, APC
16

17                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
18                                       Attorney for Plaintiff
19
20

21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
